Citation Nr: 1019264	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for pneumonia.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  

The Board notes that subsequent to the last RO adjudication 
of the claims additional VA treatment records were added to 
the claims file.  See 38 C.F.R. § 20.1304 (2009).  The 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The issue of entitlement to service connection for tinnitus 
was raised by the Veteran at his hearing and has not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over it and the claim is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss and pseudofolliculitis barbae are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A back disorder was was not present in service or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.

2. The medical evidence of record does not demonstrate the 
presence of a current disability related to pneumonia.


CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2. Pneumonia was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
was provided with a VCAA notification letter in June 2006, 
prior to the initial unfavorable AOJ decision issued in 
August 2006.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of an October 2007 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim. 

With regard to the October 2007 VA examination, the Board 
notes that once VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the examiner reviewed the claims 
file, noting relevant documents in service treatment records 
and post-service treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  He then provided an opinion that was supported by a 
rationale based in all the available evidence.  There is 
nothing to suggest that the examiner's opinion is not 
sufficiently based in the facts of the case or that he 
reached an arbitrary conclusion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the Veteran's back 
claim on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

As for the claim for service connection for pneumonia, the 
Board observes that no VA examination was performed for that 
claim, but also finds that an examination was not necessary.  
Contrary to the Veteran's testimony, the treatment evidence 
associated with the claims file does not show that he has a 
diagnosed chronic respiratory disorder of any kind, to 
include one associated with pneumonia.  Without evidence of a 
current diagnosis of a cancer-related disability, there is no 
disability for which an etiological opinion can be assessed.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
service connection claims.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Initially, the Board notes that the Veteran's service 
treatment records document treatment for a back strain in 
July 1974 and pneumonia in June 1973.  There are no further 
references to either disorder in the service treatment 
records, to include the October 1974 service separation 
examination.  In fact, at that time, no clinical findings 
referable to the Veteran's spine or respiratory system were 
noted, and he was deemed to be qualified for release from 
active duty.  

Post-service evidence reveals that the Veteran has a reported 
history of surgery on his back approximately 26 years ago and 
is currently receiving treatment for a back disorder.  
Imaging studies have revealed degeneration of lumbar and 
lumbosacral discs, and the October 2007 VA examiner reported 
a diagnosis of lumbar degenerative disc disease.  Therefore, 
the Board determines that the Veteran has a current diagnosis 
of a back disorder.

However, with regard to the Veteran's pneumonia claim, post-
service treatment evidence is negative for any reference to a 
diagnosed respiratory disorder.  The Veteran testified that 
he had been diagnosed with emphysema, the VA and private 
treatment records fail to disclose that diagnosis, even as 
part of his medical history.  In January 2006, the Veteran 
was seen for an upper respiratory infection, but no further 
treatment for that disorder was documented.  Subsequent VA 
treatment records show complaints of a persistent cough that 
the Veteran attributed to prescription medication; the Board 
notes that his medication was changed as a result.  Thus, in 
spite of the Veteran's contentions that he was diagnosed with 
emphysema by his private physician and that he receives 
medication for that disorder from VA, neither VA nor private 
treatment records report a diagnosis or treatment for 
emphysema or any chronic respiratory disorder.  Where there 
is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Further, with regard to the Veteran's back disorder, although 
there is evidence of an in-service injury and a post-service 
disability, there is no competent evidence relating the two.  
In this regard, the Board notes the Veteran's statements as 
to the etiology of his back disorder, and observes that the 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, although the Veteran is competent to report having back 
pain and/or difficulty since service, he is not competent to 
ascribe that pain to a particular disorder or to provide 
evidence of a relationship between his current degenerative 
disc disease of the lumbar spine and his military service.  
Thus, the only competent evidence as to the etiology of the 
Veteran's back disorder is the October 2007 VA examination 
report.  The examiner, upon examination of the Veteran and 
review of the claims file, opined that it is less than likely 
that the Veteran's current lumbar spine disorder is related 
to the complaints of back pain documented in July 1974 
service treatment records.  He stated that the current 
disorder was more likely related to chronic degenerative 
changes as a result of aging and a genetic predisposition for 
lumbar degenerative disc disease.  There is no competent 
evidence contradictory to the October 2007 VA opinion.  

Thus, the Board concludes that, absent competent evidence of 
an etiological relationship between the Veteran's lumbar 
degenerative disc disease and his military service and of a 
current diagnosis related to pneumonia, the preponderance of 
the evidence is against the Veteran's claims for service 
connection for a back disorder and pneumonia.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal, and his claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for pneumonia is denied.


REMAND

Although cognizant of the delay that will result, the Board 
determines that a remand is necessary with respect to the 
claims for service connection for bilateral hearing loss and 
pseudofolliculitis barbae.  Specifically, the Board finds 
that VA examinations should be scheduled to assess the 
existence and etiology of these disorders.  

In this regard, the Board notes that service treatment 
records show that the Veteran was treated throughout service 
for pseudofolliculitis barbae.  Additionally, both his 
entrance and separation examinations suggest the presence of 
hearing loss, but there is no evidence that addresses whether 
he, in fact, had hearing loss at entrance and if that hearing 
loss was aggravated by service.  The Veteran has testified to 
his noise exposure in service and his difficulty hearing and 
to his efforts to prevent outbreaks of pseudofolliculitis 
barbae since service.  Thus, the Board determines that a VA 
examination and opinion should be obtained with respect to 
these claims.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
    
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his bilateral hearing loss.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any current hearing 
loss exhibited by the Veteran 
currently, i.e., at the time he 
filed his claim in February 2006 
to the present, is related to his 
claimed in-service noise exposure 
or is otherwise directly related 
to his military service? 

The examiner should also determine 
if the Veteran had a hearing loss 
disorder at entrance to service 
and if so, should opine whether it 
is at least as likely as not that 
the preexisting hearing loss 
disorder was aggravated, i.e., 
increased in severity beyond 
normal progression, by the 
Veteran's military service?

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	Schedule the Veteran for a VA 
dermatological examination in order to 
assess the existence and etiology of 
the Veteran's claimed 
pseudofolliculitis barbae.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran has a 
current disorder of 
pseudofolliculitis barbae and that 
the disorder is causally or 
etiologically related to his 
military service?

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the October 2007 
supplemental statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


